Citation Nr: 1113899	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-26 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for acquired psychiatric disability, including depressive and bipolar disorders, a personality disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for a right foot condition, to include on the basis of aggravation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served in the Navy on active duty from October 1965 to October 1967, and from December 1967 to June 1969.  His DD-214 and service administrative records do not indicate that he had service in Vietnam.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office in Los Angeles, California that declined to reopen the claims of entitlement to service connection for an acquired psychiatric disorder, including depressive and bipolar disorders, a personality disorder and PTSD, and denied service connection for, hypertension, diabetes mellitus, type II, and a right foot condition.  

Although the RO in the November 2009 supplemental statement of the case framed the issue as entitlement to service connection for a psychiatric disorder, to include bipolar and depressive disorders and PTSD, the Board must address the issue as whether new and material evidence has been received to reopen the appellant's claims for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Following review of the record, the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar and depressive disorders, a personality disorder and PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not manifested during service or within one year of separation from service.

2.  Diabetes mellitus, type II, was not manifested in service or within one year of separation from service.

3.  There was no increase in severity of a pre-existing right foot condition during active duty; current right foot disability was not manifested in service and is unrelated to service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2010): 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Diabetes mellitus, type II, was not incurred in or aggravated by service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2010): 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

3.  A right leg condition was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1153, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.306 (2010)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - VA's Duty to Assist the Veteran.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

Here, adequate notice was sent to the appellant in a letter dated in April 2006 prior to the initial unfavorable decisions on the claims that informed him of what evidence was required to substantiate the claims, and of the appellant's and VA's respective duties for obtaining evidence.  Notification that includes information pertaining to a disability rating and an effective date for an award if service connection is granted has not been sent to the appellant.  In this case, however, service connection for a personality disorder, hypertension, diabetes mellitus, type II, and a right foot condition is denied.  Therefore, no rating or effective date will be assigned with respect to these claims.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Extensive VA clinical records have been received and associated with the claims folder.  Private clinical records have also been reviewed.  The appellant's statements in the record, as well as the whole of the evidence, have been fully considered.  

The Veteran has not been afforded a VA examination as to the issues currently being adjudicated.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  The Board finds in this case that while there is competent evidence of current disabilities, there is no reliable or probative lay or medical foundation to support the claims for service connection other than lay assertions that are not deemed to be credible for reasons explained in the legal analysis portions of this decision.  There is no reliable evidence that satisfies the second or third criterion of the McLendon analysis to establish service connection for the claimed  disorders.  The Board thus finds that the evidence of record is adequate to render decisions on the claims, and that an examination is unnecessary.  

The Veteran has not identified, and the record does not otherwise indicate any additional existing evidence that is necessary or is able to be secured for a fair adjudication of the claims that has not been obtained.  The Board is satisfied that VA has complied with the duty-to-assist-requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to final decisions in this appeal.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claims of entitlement to service connection for a personality disorder, hypertension, diabetes mellitus, type II, and a right foot condition are ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2010); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2010).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and hypertension or diabetes mellitus, type II, becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 U.S.C.A. § 1153 (West 2002 & Supp. 2010); 38 C.F.R. § 3.306 (2010).


1.  Entitlement to service connection for hypertension.

The Veteran's service treatment records disclose no elevated blood pressure readings, nor was hypertension noted during service.  On examination in June 1969 for discharge from active duty, a blood pressure reading of 128/82 was recorded.  The cardiovascular system was evaluated as normal.  

Post service, the appellant filed a claim for VA disability in 1976 but did not refer to hypertension.  He was hospitalized at a VA facility for two months between August and October 1985.  It was reported in the discharge summary that a complete laboratory work-up did not produce any major abnormalities and that all were within normal limits.  Following the filing of a claim in September 1985, he was afforded a VA examination in December 1985 that disclosed diastolic blood pressure readings of 90 and 100 for which a diagnosis of hypertension was rendered.  Subsequent VA clinical records reflect that the appellant receives continuing treatment for hypertension. 

In this instance, the Board  points out the that record first indicates a finding of hypertension in 1985.  This is more than 14 years after the appellant's discharge from active duty.  As such, the Board concludes that service connection is not warranted for hypertension on a direct or a presumptive basis. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

The Veteran asserts that hypertension is of service onset.  However, review of the extensive post service record reflects that after a diagnosis of hypertension in 1985, there is no competent evidence in the record that links it to service except for the Veteran's statements to this effect.  In considering the lay and medical history, the Board recognizes that the Veteran is competent to state what he experiences through the senses. See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition could exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the U.S. Court of Appeals for Veterans Claims has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the instant case, however, when the Veteran developed hypertension is not susceptible of lay observation.  The onset of hypertension is primarily a clinical diagnostic event that is beyond a layperson's competence. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, a statement by a layman in endorsing such may not be accepted as competent evidence.  In this regard, the Board points out that the Veteran did not claim hypertension when he initially filed claims for service connection in 1976 and 1985.  Therefore, while the appellant  may attribute hypertension to service, he does not have the requisite medical training to provide a competent or probative opinion as to the onset of the claimed disability. Id.  

In summary, the Board finds that the record lacks competent evidence linking hypertension to active service.  Furthermore, the cardiovascular system was evaluated as normal at service discharge, and the initial identification of high blood pressure was more than 14 years after separation from service.  Additionally, there is no clinical evidence linking hypertension to service.  In view of such, the preponderance of the evidence is against the claim of service connection for hypertension and there is no doubt to be resolved. See 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

2.  Entitlement to service connection for diabetes mellitus, type II

Factual Background and Legal Analysis.

The record reflects that the Veteran served in the Navy during the Vietnam era.  Service personnel records do not indicate that he had Vietnam service.  Therefore, the tenets of 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010) are not for application as he is not presumed to have been exposed to Agent Orange or other herbicides for purposes of presumption of diabetes associated with herbicide exposure. Id. 

The Veteran's service treatment records do not refer to elevated glucose levels or diabetes.  On examination in June 1969 for discharge from active duty, urinalysis was negative for sugar.  The endocrine system was evaluated as normal.  

Post service, the appellant filed claims for VA disability in 1976 and 1985 but did not refer to diabetes.  Upon hospitalization at a VA facility for two months between August and October 1985, it was noted that a complete laboratory work-up did not produce any major abnormalities and that all laboratory studies were within normal limits.  On VA examination in December 1985, urinalysis was negative for glucose and serum glucose was 99.  VA outpatient clinical records dated in August 1999 indicate treatment for diabetes.  It was noted at that time that he had been on an insulin dose for a few years.  Subsequent VA outpatient records reflect continuing treatment for diabetes mellitus, type II. 

In this instance, the Board observes that record indicates a diagnosis of diabetes years after normal laboratory findings for glucose in December 1985.  Although the exact date of onset of diabetes, type II, is not known, it is demonstrated that more than 16 years after discharge from service in 1985, he did not have the disease.  As such, the Board concludes that service connection is not warranted for diabetes as directly related to service, nor was it shown within one year of discharge from active duty. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131,  38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

The Veteran asserts, however, that diabetes, type II, is of service onset.  However, review of the extensive post service record reflects that there is no competent or probative evidence in the record that links this disease to service except for the Veteran's statements to this effect.  In considering the lay and medical history, the Board recognizes that the Veteran is competent to give evidence about what he has experienced. See Layno supra.  In the instant case, however, when the Veteran developed diabetes is not capable of lay observation.  The development of diabetes is a clinical laboratory finding that is beyond a layman's competence. See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, any statement by the Veteran as to the onset of diabetes prior to a laboratory finding or a medical designation of such may not be accepted as competent evidence.  Therefore, while the Veteran may attribute the onset of diabetes, type II, to service, he does not have the requisite medical training to provide a competent or probative opinion as to the onset of the claimed disability. Id.  

In summary, the Board finds that the record lacks competent evidence linking diabetes, type II, to active service.  Furthermore, the initial identification of such was more than 16 years after separation from service.  Additionally, there is no probative evidence that relates diabetes to service.  Therefore, service connection for diabetes, mellitus, type II, is not warranted.  The preponderance of the evidence is against a claim of service connection for diabetes, type II, and there is no doubt to be resolved. See 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

3.  Entitlement to service connection for a right foot condition, to include on the basis of aggravation.

Service treatment records reflect that on pre-induction examination in August 1965, the summary of defects recorded amputation of the 3rd and 4th toes of the right foot that was asymptomatic and considered nondisqualifying.  An October 1968 entry reflects that the appellant sought treatment stating that while walking up stairs, he missed a step and twisted the right foot.  Following examination and X-ray, a diagnosis of right foot contusion was rendered for which he was prescribed aspirin.  On examination in June 1969 for discharge from active duty, significant history was noted to include amputation of the 3rd and 4th toes of the right foot, not considered disqualifying.  

On VA examination in December 1985, it was noted that toes three and four of the right foot were absent, and had been amputated at the age of six.  Reflexes were equal, sensation was intact, and coordination and position sense were normal in both lower extremities.  Leg lengths were equal.  It was reported that active range of motion of all lower extremity joints was normal.  A diagnosis of absence of right toes three and four was recorded.

VA outpatient clinical records dating from 1999 reflect that the Veteran's physical status continued to be monitored for chronic disorders, including diabetic foot care.  In October 2000, findings included very dry feet with some tinea pedis and onychomycosis.  Amputation of the right 3rd and 4th toes was noted.  

A claim of entitlement to service connection for a right foot condition was received in January 2006.

VA outpatient clinical records dated between January and April 2006 reflect that the appellant sought treatment for right foot pain and discomfort.  History of accidental amputation by an ax of the 3rd and 4th right toes at the age of five was noted.  A comprehensive foot examination was performed in January 2006 whereupon a history of painful callous of the right foot was rendered.  The appellant indicated that he had had this problem for a very long time and that it came and went after trimming.  A pertinent assessment of keratoma was provided.  An assessment of exostosis, 3rd toe, right foot, was recorded in February 2006.  The Veteran underwent surgery in March 2006 for a painful right foot callous.  A hemiphalangectomy of the right third digit was performed in April 2006 for continuing symptoms. 

Legal Analysis

Review of the record discloses that amputation of the 3rd and 4th toes of the right foot was noted on pre-induction examination in 1965.  The Board points out that this was a clinical determination after examination and more than just a report of history. See 38 C.F.R. § 3.304 (2010).  The record thus contains competent evidence that amputation of the right 3rd and 4th toes clearly and unmistakably pre-existed active service.  Thus, the presumption of soundness is not applicable. See 38 U.S.C.A. § 1111 (West 2002).

As right 3rd and 4th toe amputation is shown to have existed prior to the appellant's induction, the Board must address whether this condition increased in severity or was aggravated during the periods of active duty.  As noted previously, a pre-existing disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. §§ 1153; 38 C.F.R. § 3.306(a).

Here, the evidence shows that although the Veteran sustained a contusion to the right foot in October 1968, it was not indicated that the 3rd and 4th right toe stumps were implicated in any symptoms at that time, nor was the appellant shown to have received any follow-up in this regard.  When examined for separation in June 1969, only amputation of the 3rd and 4th toes of the right foot, not considered disqualifying, was noted.  This was same assessment recorded on pre-induction examination in 1965.  The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service that is not demonstrated in this case. See Hunt v. Derwinski, 1 Vet .App. 292, 296 (1991); see also Browder v. Brown, 5 Vet. App. 268, 271 (1993).  The determination of whether a preexisting disability was aggravated by service is a question of fact. Doran v. Brown, 6 Vet App. 283, 286 (1994).  

Therefore, when comparing the 1965 pre-induction examination and the separation examination in June 1969, no aggravation or increase in severity is demonstrated.  Therefore, upon review of service treatment records and lay statements, the more probative evidence establishes that there was no aggravation of the preexisting right 3rd and 4th toe amputations during service.  The contemporaneous records reflect no objective or subjective evidence of an increase in severity.  The record contains no credible evidence of aggravation of right 3rd and 4th toe amputation in service or when examined by VA in December 1985.  The Board points out that the appellant did not refer to any increased right foot symptoms in 1976 and 1985 when he filed claims for other disabilities.  Additionally, there is no post service clinical evidence in the record of a worsening of right amputated toes in service.  As such, the Board concludes that pre-service amputation of the 3rd and 4th toes of the right foot was not aggravated during service.  To the extent that the appellant contends that there was an increase in severity due to in-service injury, the Board concludes that the evidence contemporaneous to service, and the lack of a showing of any complaints or findings of right foot symptoms in the years following service are more probative than statements advanced in support of a claim for monetary benefits.  Nothing in this record leads to a finding that the in-service right foot injury resulted in more than an acute flare-up, or that there was a permanent change in the nature of the disability, or that there was natural progress of the pre-existing condition.  The Board is not presented with clear and unmistakable evidence that there was aggravation of the right 3rd and 4th toe amputations in service, and service connection on the basis of aggravation must be denied.  

The Board further concludes that service connection for any other right foot disability to include callous, keroma and exostosis noted in 2006 is also not warranted.  In this regard, the Board acknowledges the appellant's assertions that current foot disability is related to injury during active duty.  A veteran is competent to report symptoms that he experiences as such come to him through the senses. See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007.  The Board is fully aware that applicable regulation requires continuity of symptomatology, not continuity of treatment. Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, the lack of evidence of treatment may bear on the credibility of the evidence of continuity. Savage v. Gober, 10 Vet. App. 488 (1997).  The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.

In this regard, the Board notes that the Veteran did sustain injury to the right foot in service in 1968 diagnosed as a contusion.  However, the evidence does not reflect further treatment for substantial right foot disability until 2006, approximately 37 years after discharge from active duty.  As indicated previously, the appellant did not refer to right foot symptoms in 1976 and 1985 when he filed claims for other disabilities.  The Board thus concludes that any assertion as to continuing symptoms from the inservice incident, while competent, are not credible.  Nothing in the post service records dating from 1985 or in VA outpatient clinical records dating from 1999 suggests a right foot condition deriving from service.  There is no reliable post service showing of any continuity of in-service right foot injury residuals or symptomatology.  The Board thus finds that the lack of complaints or treatment for a right foot disorder for so many years after service are far more probative than a remote statement of in-service onset and continuity.  In this regard, the Board concludes that the Veteran has not been a reliable historian and that his later accounts and history in this regard are self serving and not credible.  Therefore, based upon the lay and medical evidence, the Board finds that the Veteran's assertion of in-service onset and continuity of right foot symptoms are not credible and do not provide a basis to establish service connection.

Under the circumstances, the Board concludes that there is no reliable and probative evidence indicating that any currently claimed right foot condition is directly related to service or was aggravated therein.  The Board thus finds that the preponderance of the evidence is against the claim and service connection for a right foot condition must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990)


ORDER

Service connection for hypertension is denied.

Service connection for diabetes mellitus, type II, is denied.

Service connection for a right foot condition is denied.  


 
REMAND

The Veteran asserts that he has an acquired psychiatric disorder of service onset, to include depression, bipolar disorder, a personality disorder and/or PTSD, for which service connection is warranted.  



The Board observes in this instance that there are outstanding VA clinical records that must be secured.  It is noted that he was hospitalized at the VA Medical Center in Brentwood [California] between August and October 1985 whereupon it was noted that this was his second admission for symptoms of depression and somatization.  When examined for VA compensation and pension purposes in December 1985, it was noted that the appellant had been hospitalized for 23 days in 1984 at the Brentwood VA psychiatric facility.  The Veteran wrote that the admission at Brentwood had been between April and May 1984.  It was also recorded at that time that he had seen a Dr. Wyman between April and July 1984 for mental stress.  As there is notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA hospital record dated in 1984 should be requested from VA Brentwood and associated with the claims folder.

Additionally, the Veteran should be requested to provide authorization to request clinical records from Dr. Wyman.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide authorization to request clinical records from Dr. Wyman, whose address appears on VA form 21-2545 dated in December 1985.  After securing the necessary releases, the RO should request this information.  

2.  VA hospital records dated in 1984 should be retrieved from the Brentwood VA Medical Center and associated with the claims folder.

3.  After taking any further development deemed appropriate, the RO should re-adjudicate the remaining issue on appeal.  If the benefit is not granted, the appellant and representative should be provided a supplemental statement of the case before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


